Case 1:14-cr-00683-DLC Document 40 Filed 03/04/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA : 14cr683 (DLC}

 

-V- : ORDER
JOSHUA CRUM,

Defendant.

DENESE COTE, District Judge:

A conference regarding specifications of Violation of
Supervised Release is scheduled to occur on March 26, 2021 at
2:00 PM. Due to the COVID-19 pandemic, the defendant may have
the option of appearing in court or through a videoconference.
Accordingly, it is hereby

ORDERED that defense counsel shall respond to the following
question by 5:00 PM on March 15, 2021:

Does the defendant consent to have the proceeding
occur as a videoconference?

Tf the defendant consents to have the proceeding occur as a
videoconference, please complete and submit the written consent
form attached to this Order if it is feasible to do so.

Dated: New York, New York
March 4, 2021

   
  

NISE COTE

United States District Judge

 
Case 1:14-cr-00683-DLC Document 40

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

-Y-

Defendant.

 

Supervised Release Conference

Filed 03/04/21 Page 2 of 3

April 10, 2020

WAIVER OF RIGHT TO BE PRESENT AT
CRIMINAL PROCEEDING

cR- =( )()

f understand that | have a right to appear before a judge in a courtroom in the Southern District of New
York at the time the conditions of my release on supervision or my remand to custody are discussed. I have
discussed these rights with my attorney and wish to give up these rights for the period of time in which
access to the courthouse has been restricted on account of the COVID-19 pandemic. 1 request that my
attorney and | be permitted to participate by telephone, or if it is reasonably available by videoconferencing,
in any conference with the court at which such conditions or my remand are discussed.

Date:

 

Signature of Defendant

 

Print Name

| hereby affirm that !am aware of my obligation to discuss with my client the specifications of violation of supervised
release, my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
waiver form. affirm that my client knowingly and voluntarily consents to the proceedings being held without my

client being physically present in court,

Date:

 

Signature of Defense Counsel

 

Print Name

 
Case 1:14-cr-00683-DLC Document 40 Filed 03/04/21 Page 3 of 3

Addendum for a defendant who requires services of an interpreter:

| used the services of an interpreter ta discuss these issues with the defendant. The interpreter aiso translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:

Date:
Signature of Defense Counsel

Accepted:
Signature of Judge
Date:

 
